Appeal from an order of *1065the Supreme Court, Erie County (James B. Kane, J.H.O.), entered March 14, 2001. The order denied plaintiffs’ motion to set aside the verdict and for a directed verdict on liability and a new trial on damages only or, alternatively, a new trial on liability and damages.
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs (see Smith v Catholic Med. Ctr. of Brooklyn & Queens, 155 AD2d 435 [1989]; see also CPLR 5501 [a] [1], [2]). Present—Gorski, J.E, Fahey, Peradotto, Green and Pine, JJ.